ACCEPTED
                                                                                                           04-15-00245-CR
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                       5/1/2015 3:39:56 PM
                                                                                                            KEITH HOTTLE
                                                                                                                    CLERK




                                                                                                FILED IN
                                                                                        4th COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                        5/1/2015 3:39:56 PM
                      Bexar County Public Defender’s Office
                  Paul Elizondo Tower  101 W. Nueva St., Suite 310  San Antonio, TX 78205 KEITH E. HOTTLE
                                 Phone: (210) 335-0701  Fax: (210) 335-0707                     Clerk


                                          May 1, 2015


Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa St., Suite 3200
San Antonio, Texas 78205

       Re:     Julio Alejandro Zuniga v. State of Texas
               Appeal No. 04-15-00224-CR & 04-15-00245-CR
               Trial Court No. 2014CR0936-W1 & 2014CR0936

To the Honorable Court of Appeals:

On April 8, 2015, I was appointed by the trial court to represent the Appellant, Mr.
Zuniga, in his out-of-time appeal taken from his conviction and sentence in Cause No.
2014CR0936.

Mr. Zuniga won the right to file his out-of-time appeal via an Article 11.07 writ that he
filed under Cause No. 2014CR0936-W1. The Court of Criminal Appeals Cause No.
associated with that writ is WR-82,988-01. The Court of Criminal Appeals granted the
relief sought and directed Mr. Zuniga to file his notice of appeal in the trial court in
Cause No. 2014CR0936.

On April 9, 2015, Mr. Zuniga mistakenly filed his first notice of appeal with the clerk of
the trial court under Cause No. 2014CR0936-W1 (the writ cause number). This Court
assigned Appeal No. 04-15-00224-CR to that appeal, apparently not realizing that the
notice of appeal was filed under the writ cause number instead of the cause number for
the underlying trial court case.

I did not notice that there was a separate writ cause number. I filed the docketing
statement in Appeal No. 04-15-00224-CR as if it was being filed in an appeal from the
underlying conviction, and not from the writ. I also filed a designation of the clerk’s
record and request for preparation of the reporter’s record with the trial court clerk under
Cause No. 2014CR0936, the cause number for the underlying case.
On April 20, 2015, Mr. Zuniga filed a notice of appeal with the trial court clerk under the
proper cause number for the underlying trial court case: 2014CR0936. This Court
assigned a new Appeal No.: 04-15-00245-CR. I filed a docketing statement under that
cause number today.

The clerk’s record for the underlying case (Cause No. 2014CR0936) has already been
filed with this Court, but under Appeal No. 04-15-00224-CR. To avoid further confusion,
I respectfully ask that the clerk’s record be re-filed under the appellate cause number for
the appeal from the underlying case: 04-15-00245-CR. I also ask that the reporter’s
record and all future documents be filed under Appeal No. 04-15-00245-CR. That appeal
number that corresponds to the underlying conviction and sentence from which Mr.
Zuniga seeks to appeal.

To summarize, Appeal No. 04-15-00224-CR relates to the writ. Appeal No. 04-15-
00245-CR relates to the appeal from the underlying conviction and sentence. Mr. Zuniga
respectfully asks that his appeal be consolidated under Appeal No. 04-15-00245-CR to
avoid further confusion.

Sincerely yours,

/s/ Richard B. Dulany, Jr.

RICHARD B. DULANY, JR.
Assistant Public Defender

rbd

cc:    Rico Valdez
       Appellate Chief
       Bexar County District Attorney’s Office
       101 W. Nueva, Suite 710
       San Antonio, TX 78205
       VIA ELECTRONIC DELIVERY